DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 June 2022 has been entered.
Response to Amendment
The amendment to the claims filed 29 April 2022 has been entered. The amendments have overcome each and every rejection under 35 U.S.C. 112(a). Claim(s) 1-2, 6, 8-12, 16, and 18-20 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-12, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archdeacon (U.S. Patent No. 10786161 B1) in view of Wiens (WO-2016033121-A1), further in view of Brueser (U.S. 20120123279-A1), further in view of Yoon (U.S. 20160113589 A1)
Regarding claim 1, Archdeacon teaches an apparatus for measuring blood pressure (Abstract), the apparatus comprising: a limb ballistocardiogram (BCG) sensor configured to attach to a limb of a user and measure a limb BCG signal of the user at a blood pressure estimation stage (Wearable device 1130, Fig. 11B); and a processor configured to extract one or more blood pressure-related features from the BCG signal (Abstract; Column 3, lines 17-20; column 16, lines 8-14; column 22, lines 25-27; Signal processing, Fig. 11B); and estimate a blood pressure of the user, based on the extracted one or more blood pressure-related features (Abstract; column 22, lines 28-45). 
However, Archdeacon does not teach the processor is configured to transform the measured BCG signal into a form of a whole-body BCG signal. Wiens teaches transforming the measured limb BCG signal into a form of a whole-body BCG signal (Page 17, line 25-27; page 23, lines 22-24) and segmenting the transformed limb BCG signal by each period to create a limb BCG signal segment (Interval extraction, Fig. 19; page 7, lines 24-29; page 20, lines 14-15; page 30, lines 12-13). Wiens teaches these limitations through a processor designed to transform (Page 6, lines 11-15) surface vibrations measured by an accelerometer-style BCG sensor that may be worn at a distal location on the body (Page 4, lines 24-26; page 6, lines 4-5) into a center-of-mass (COM) BCG signal (Page 5, lines 5-8) caused by the heart beating. Wiens additionally teaches creating a personalized transfer function model that defines a relationship between a reference limb BCG signal and a reference whole-body BCG signal which are simultaneously measured from the user at a model generation stage (Col. 27, lines 25-29—an approximation of H can be obtained with simultaneous recordings of the wearable and weighing scale BCG; Fig. 9—model H can be used to convert the wearable/limb BCG to a whole-body BCG signal, and the relationship is found through simultaneous measuring of a weighing scale and wearable BCG). Since Wiens teaches approximating the relationship between the wearable and whole-body BCG using simultaneous recordings, it may be seen that the relationship can be personalized to whichever user’s wearable and whole-body BCG signals are simultaneously recorded from the user at a model generation stage. The instant application teaches that a whole-body BCG signal “refers to a vibration signal of the body which is caused by the heart rate, and a limb BCG signal may represent a skin vibration signal of the limbs or other body parts” (Paragraph 0049). It is thus understood that the COM BCG signal of Wiens is equivalent to the whole-body BCG signal of the instant application, and the wearable sensor BCG signal of Wiens is equivalent to the limb BCG signal of the instant application. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the wearable BCG system of Archdeacon with the signal processing methods of Wiens in order to improve the device for predictable results, in this case higher accuracy and lower noise in detecting BCG signals for estimation of blood pressure. The disclosure of Wiens teaches that its methods may be used towards the development of continuous blood pressure monitoring (Page 44, lines 5-9), as one of several possible health outputs to be measured (Page 17, lines 2-4 and 13-15), which would be enabled by combining the taught signal processing methods with the system of Archdeacon.
However, neither Archdeacon nor Wiens specifically teaches segmenting the form of the whole-body BCG signal by each period of the limb BCG signal to create a plurality of single-period BCG signals. Brueser teaches a method and apparatus for analysis of a ballistocardiogram signal to locate heartbeats within the signal (Steps 10 and 12, Fig. 1; Abstract), wherein a training signal (Paragraph 0016—training the algorithm; Paragraph 0036—training signal comprising a segment of a ballistocardiogram signal; Step 100—obtain training signal, Fig. 3) is used to obtain a template of typical features of a heartbeat (Abstract; Fig. 3) which are then used to identify heartbeats in a non-training signal (Paragraph 0022—using the algorithm to detect heartbeats; Fig. 9). As Wiens teaches the transformation of a limb BCG signal into a whole-body signal, as well as segmenting the signal into single periods through the use of a window extending between R-waves, it would have been obvious to one having ordinary skill in the art at the time of filing to combine the system taught by Archdeacon and Wiens with the heartbeat detection of Brueser in order to predictably improve the ability of the system to accurately segment the whole-body signal into single heartbeat periods, utilizing the limb BCG signal as the training signal.
Yoon teaches a biosignal processing method and system for a biosignal generated by movement of a heart (Abstract) such as a ballistocardiogram (Paragraph 0057) wherein the system includes a memory configured to pre-store a transfer function model that is personalized for the user using a reference signal, wherein the personalized transfer function model may be retrieved from memory at a different stage to transform a signal (Paragraph 0027, 0077—the apparatus may include a memory configured to store metadata in which a transfer function for converting the biosignal waveform to the reference biosignal waveform is defined for each position, where the processor… acquires the reference biosignal waveform by applying the read transfer function to the biosignal waveform; Paragraph 0028-0031—the reference biosignal waveform may be a biosignal waveform at a reference position, while the biosignal may be at a different detection point on the subject…the corrected biosignal waveform may indicate a blood pressure of the subject; Paragraph 0107-0108—the transfer function is a function that defines the relationship for converting the biosignal waveform of the detection spot to the reference biosignal waveform…it may be prestored in the memory may be modeled for each individual, may be generalized, or may be stored as a generalized model and modified according to individuals when each individual uses the apparatus). Yoon additionally teaches that a blood pressure estimation model may be utilized to estimate a pressure from a PPG waveform, where the model may be a neural network learning model (Paragraph 0119) where the model may utilize factors extracted from the PPG waveform by matching the extracted factors with a learned data set (Paragraph 0120). Yoon further describes that it is apparent to those skilled in the art that the factors extracted from the PPG waveform are used for estimating the blood pressure in the neural network learning model and that various linear and non-linear models for estimating blood pressure are known and obvious in the art. Given that Yoon describes the storage of a transfer function and use of the stored transfer function for transforming a measured biosignal into a reference signal as well as the use of a machine-learning model for matching extracted features of a signal to a learned data set as known by those having skill in the art, it may be seen that a machine-learning model may be utilized as the transfer function, wherein features of the measured biosignal may be transformed through matching with a learned data set of reference signals. This could be performed via a simple substitution of known elements which would have been obvious to one having ordinary skill in the art to try, as there are a finite number of techniques for modeling a transfer function.  In particular, a combination of the memory, pre-storing capability, and machine-learning of Yoon with the personalized transfer function of Wiens (which functions similarly in its use of a calibration step to convert the wearable sensor BCG signal into a center of mass BCG signal) would permit retrieval of a pre-stored, machine-learning personalized transfer function model in order to transform the measured limb BCG signal into a form of a whole-body BCG signal without measuring the whole-body BCG signal from the user in the blood pressure estimation stage. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Archdeacon and Wiens with the memory uses of Yoon in order to predictably allow the system to be utilized without always involving simultaneous measurement of limb and whole-body BCG signals, which would predictably improve the portability and ease of use of the system.
Regarding claim 2, Archdeacon, Wiens, Brueser, And Yoon teach the apparatus of claim 1 as described above. Archdeacon further teaches wherein the limb BCG sensor comprises any one or any combination of an acceleration sensor (Wearable device accelerometer 1135, Fig. 11B), a load cell sensor, a polyvinylidene fluoride (PVDF) film sensor, and an electro mechanical film (EMFi) sensor. As these sensors are presented in the alternative, Archdeacon anticipates the claim by teaching the limitation of an acceleration sensor. 
Regarding claim 6, Archdeacon, Wiens, Brueser, And Yoon teach the apparatus of claim 1 as described above. Archdeacon further teaches wherein the processor is further configured to extract a maximum point and a minimum point of the BCG signal segment as the one or more blood pressure-related features (Column 16, lines 8-14; column 22, lines 25-27). Through the combination with Brueser, it may be seen that these features are extracted from a created BCG signal segment.
Regarding claim 8, Archdeacon, Wiens, Brueser, And Yoon teaches the elements of claim 1 as described above. However, Archdeacon does not teach the processor is further configured to remove noise from the measured limb BCG signal. Wiens teaches the processor is further configured to remove noise from the measured limb BCG signal (Page 20, lines 4-5; moving window ensemble averaging, Fig. 19). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the wearable BCG system of Archdeacon with the signal transforming methods of Wiens in order to improve the device for predictable results, in this case the ability to reduce signal noise and error to enable accurate estimation of blood pressure from a wearable limb BCG sensor. The disclosure of Wiens teaches that its methods may be used towards the development of continuous blood pressure monitoring (Page 44, lines 5-9), as one of several possible health outputs to be measured (Page 17, lines 2-4 and 13-15), which would be enabled by combining the taught signal processing methods with the system of Archdeacon.
Regarding claim 9, Archdeacon, Wiens, Brueser, And Yoon teach the elements of claim 1 as described previously this action. Archdeacon further teaches a processor is further configured to estimate the blood pressure of the user based on the extracted one or more blood pressure-related features (Abstract; column 22, lines 28-45). However, Archdeacon does not teach the processor is further configured to extract at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the wearable BCG system of Archdeacon with the signal processing methods of Wiens in order to improve the device for predictable results, in this case higher accuracy and lower noise in detecting BCG signals for estimation of blood pressure. The disclosure of Wiens teaches that its methods may be used towards the development of continuous blood pressure monitoring (Page 44, lines 5-9), as one of several possible health outputs to be measured (Page 17, lines 2-4 and 13-15), which would be enabled by combining the taught signal processing methods with the system of Archdeacon. Neither Wiens nor Archdeacon explicitly teaches an independent feature extractor.  Brueser teaches an apparatus for extracting at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features (Paragraph 0049; claim 12). Using the teaching of Brueser to extract at least one independent blood pressure-related feature, the blood pressure estimator of Archdeacon, with the signal processing methods of Wiens, may be used to estimate the blood pressure based on an independent blood pressure-related feature. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the independent feature extracting of Brueser with the system of Archdeacon and the signal processing of Wiens in order to further reduce sources of error that would amount from higher dimension, non-independent blood-pressure related features. 
Regarding claim 10, Archdeacon, Wiens, Brueser, And Yoon teach the elements of claim 1 as described previously in this action, as well as some elements of claim 9 as described previously in this paragraph. The remaining elements of claim 9 are taught by Wiens and Brueser as discussed above along with motivation to combine the teachings. However, neither Archdeacon nor Wiens teaches the processor is further configured to extract the at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features, using a dimensionality reduction method. Brueser does teach the processor is further configured to extract the at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features using a dimensionality reduction method (Paragraph 0049; claim 12). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the independent feature extracting method of Brueser with the system of Archdeacon and the signal processing of Wiens in order to further reduce sources of error that would amount from higher dimension, non-independent blood-pressure related features.
Regarding claim 11, Archdeacon, Wiens, Brueser, And Yoon teach the elements of claim 1 as described above in this action. Archdeacon further teaches the processor is further configured to estimate the blood pressure of the user based on the extracted at least one independent blood pressure-related feature (Abstract; column 22, lines 28-45). However, neither Archdeacon nor Wiens explicitly teaches an independent feature extractor.  Brueser teaches an independent feature extractor configured to extract at least one independent blood pressure-related feature from the extracted at least one of the blood pressure-related features (Paragraph 0049; claim 12). Using the teaching of Brueser to extract at least one independent blood pressure-related feature, the blood pressure estimator of Archdeacon, with the signal processing methods of Wiens, may be used to estimate the blood pressure based on an independent blood pressure-related feature. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the independent feature extracting of Brueser with the system of Archdeacon and the signal processing of Wiens in order to further reduce sources of error that would amount from higher dimension, non-independent blood-pressure related features.
Regarding claim 12, Archdeacon teaches a method of measuring blood pressure (Abstract), the method comprising: measuring a limb ballistocardiogram (BCG) signal of a user (Abstract; Fig. 11B); extracting one or more blood pressure-related features from the created limb BCG signal (Abstract; Column 3, lines 17-20); and estimating a blood pressure of the user, based on at least part of the extracted one or more blood pressure-related features (Abstract). 
However, Archdeacon does not teach transforming the measured BCG signal into a form of a whole-body BCG signal or segmenting the form of the whole-body BCG signal into which the limb BCG signal is transformed, by each period, to create a limb BCG signal segment. Wiens teaches both transforming the measured limb BCG signal into a form of a whole-body BCG signal (Page 17, line 25-27; page 23, lines 22-24) and segmenting the transformed limb BCG signal by each period to create a limb BCG signal segment (Interval extraction, Fig. 19; page 7, lines 24-29; page 20, lines 14-15; page 30, lines 12-13). Wiens teaches these limitations through a processor designed to transform (Page 6, lines 11-15) surface vibrations measured by an accelerometer-style BCG sensor that may be worn at a distal location on the body (Page 4, lines 24-26; page 6, lines 4-5) into a center-of-mass (COM) BCG signal (Page 5, lines 5-8) caused by the heart beating. Wiens additionally teaches creating a personalized transfer function model that defines a relationship between a reference limb BCG signal and a reference whole-body BCG signal which are simultaneously measured from the user at a model generation stage (Col. 27, lines 25-29—an approximation of H can be obtained with simultaneous recordings of the wearable and weighing scale BCG; Fig. 9—model H can be used to convert the wearable/limb BCG to a whole-body BCG signal, and the relationship is found through simultaneous measuring of a weighing scale and wearable BCG). Since Wiens teaches approximating the relationship between the wearable and whole-body BCG using simultaneous recordings, it may be seen that the relationship can be personalized to whichever user’s wearable and whole-body BCG signals are simultaneously recorded. The instant application teaches that a whole-body BCG signal “refers to a vibration signal of the body which is caused by the heart rate, and a limb BCG signal may represent a skin vibration signal of the limbs or other body parts” (Paragraph 0049). It is thus understood that the COM BCG signal of Wiens is equivalent to the whole-body BCG signal of the instant application, and the wearable sensor BCG signal of Wiens is equivalent to the limb BCG signal of the instant application. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the wearable BCG system of Archdeacon with the signal processing methods of Wiens in order to improve the device for predictable results, in this case higher accuracy and lower noise in detecting BCG signals for estimation of blood pressure. The disclosure of Wiens teaches that its methods may be used towards the development of continuous blood pressure monitoring (Page 44, lines 5-9), as one of several possible health outputs to be measured (Page 17, lines 2-4 and 13-15), which would be enabled by combining the taught signal processing methods with the method of Archdeacon.
However, neither Archdeacon nor Wiens specifically teaches segmenting the form of the whole-body BCG signal by each period of the limb BCG signal to create a plurality of single-period BCG signals. Brueser teaches a method and apparatus for analysis of a ballistocardiogram signal to locate heartbeats within the signal (Steps 10 and 12, Fig. 1; Abstract), wherein a training signal (Paragraph 0016—training the algorithm; Paragraph 0036—training signal comprising a segment of a ballistocardiogram signal; Step 100—obtain training signal, Fig. 3) is used to obtain a template of typical features of a heartbeat (Abstract; Fig. 3) which are then used to identify heartbeats in a non-training signal (Paragraph 0022—using the algorithm to detect heartbeats; Fig. 9). As Wiens teaches the transformation of a limb BCG signal into a whole-body signal, as well as segmenting the signal into single periods through the use of a window extending between R-waves, it would have been obvious to one having ordinary skill in the art at the time of filing to combine the method taught by Archdeacon and Wiens with the heartbeat detection of Brueser in order to predictably improve the ability of the method to accurately segment the whole-body signal into single heartbeat periods, utilizing the limb BCG signal as the training signal.
Yoon teaches a biosignal processing method and system for a biosignal generated by movement of a heart (Abstract) such as a ballistocardiogram (Paragraph 0057) wherein the system includes a memory configured to pre-store a personalized transfer function model, wherein the personalized transfer function model may be retrieved from memory at a different stage to transform a signal (Paragraph 0027, 0077—the apparatus may include a memory configured to store metadata in which a transfer function for converting the biosignal waveform to the reference biosignal waveform is defined for each position, where the processor… acquires the reference biosignal waveform by applying the read transfer function to the biosignal waveform; Paragraph 0028-0031—the reference biosignal waveform may be a biosignal waveform at a reference position, while the biosignal may be at a different detection point on the subject…the corrected biosignal waveform may indicate a blood pressure of the subject; Paragraph 0107-0108—the transfer function is a function that defines the relationship for converting the biosignal waveform of the detection spot to the reference biosignal waveform…it may be prestored in the memory may be modeled for each individual, may be generalized, or may be stored as a generalized model and modified according to individuals when each individual uses the apparatus). Yoon additionally teaches that a blood pressure estimation model may be utilized to estimate a pressure from a PPG waveform, where the model may be a neural network learning model (Paragraph 0119) where the model may utilize factors extracted from the PPG waveform by matching the extracted factors with a learned data set (Paragraph 0120). Yoon further describes that it is apparent to those skilled in the art that the factors extracted from the PPG waveform are used for estimating the blood pressure in the neural network learning model and that various linear and non-linear models for estimating blood pressure are known and obvious in the art. Given that Yoon describes the storage of a transfer function and use of the stored transfer function for transforming a measured biosignal into a reference signal as well as the use of a machine-learning model for matching extracted features of a signal to a learned data set as known by those having skill in the art, it may be seen that a machine-learning model may be utilized as the transfer function, wherein features of the measured biosignal may be transformed through matching with a learned data set of reference signals. This could be performed via a simple substitution of known elements which would have been obvious to one having ordinary skill in the art to try, as there are a finite number of techniques for modeling a transfer function.  In particular, a combination of the memory, pre-storing capability, and machine-learning of Yoon with the personalized transfer function of Wiens (which functions similarly in its use of a calibration step to convert the wearable sensor BCG signal into a center of mass BCG signal) would permit retrieval of a pre-stored, machine-learning personalized transfer function model would permit retrieval of the pre-stored personalized transfer function model in order to transform the measured limb BCG signal into a form of a whole-body BCG signal without measuring the whole-body BCG signal from the user in the blood pressure estimation stage. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Archdeacon and Wiens with the memory uses of Yoon in order to predictably allow the system to be utilized without always involving simultaneous measurement of limb and whole-body BCG signals, which would predictably improve the portability and ease of use of the system.
Regarding claim 16, Archdeacon, Wiens, Brueser, And Yoon teach the method of claim 12 as described above. Archdeacon further teaches wherein the extracting the characteristic points comprises extracting a maximum point and a minimum point of the created limb BCG signal segment as the characteristic points (Column 16, lines 8-14; column 22, lines 25-27).
Regarding claim 18, Archdeacon, Wiens, Brueser, And Yoon teach the elements of claim 12 as described above of this action. Archdeacon additionally teaches estimating the blood pressure of the user comprises estimating the blood pressure of the user, based on the extracted at least one independent blood pressure-related feature (Abstract; column 22, lines 28-45). Neither Archdeacon nor Wiens teaches extracting at least one independent blood-pressure related feature from the extracted one or more blood pressure-related features. Brueser teaches extracting at least one independent blood pressure-related feature from the extracted at least one of the blood pressure-related features (Paragraph 0049; claim 12). Using the teaching of Brueser to extract at least one independent blood pressure-related feature, the blood pressure estimator of Archdeacon, with the signal processing methods of Wiens, may be used to estimate the blood pressure based on an independent blood pressure-related feature. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the independent feature extracting of Brueser with the system of Archdeacon and the signal processing of Wiens in order to further reduce sources of error that would amount from higher dimension, non-independent blood-pressure related features.
Regarding claim 19, Archdeacon, Wiens, Brueser, And Yoon teach the elements of claim 12 as described as well as some limitations of claim 18 as described above in this paragraph. Brueser teaches the remaining limitations of claim 18 as described above in this paragraph along with motivation to combine teachings. However, neither Archdeacon nor Wiens teaches the at least one independent blood pressure-related feature is extracted using a dimensionality reduction method. Brueser does teach the at least one independent blood pressure-related feature is extracted using a dimensionality reduction method (Paragraph 0049; claim 12). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the independent feature extracting method of Brueser with the system of Archdeacon and the signal processing of Wiens in order to further reduce sources of error that would amount from higher dimension, non-independent blood-pressure related features.
Regarding claim 20, Archdeacon, Wiens, Brueser, And Yoon teach the elements of claim 12 as described above in this action. Archdeacon further teaches estimating the blood pressure of the user comprises estimating the blood pressure of the user, based on the extracted at least one independent blood pressure-related feature (Abstract; column 22, lines 28-45). However, neither Archdeacon nor Wiens teaches extracting at least one independent blood pressure-related feature from the extracted at least one of the blood pressure-related features. Brueser teaches extracting at least one independent blood pressure-related feature from the extracted at least one of the blood pressure-related features (Paragraph 0049; claim 12). Using the teaching of Brueser to extract at least one independent blood pressure-related feature, the blood pressure estimator of Archdeacon, with the signal processing methods of Wiens, may be used to estimate the blood pressure based on an independent blood pressure-related feature. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the independent feature extracting of Brueser with the system of Archdeacon and the signal processing of Wiens in order to further reduce sources of error that would amount from higher dimension, non-independent blood-pressure related features.

Response to Arguments
Applicant’s arguments, see pages 8-10 of applicant's remarks, filed 29 April 2022, with respect to the rejection of claims 1-2, 6, 8-12, 16, and 18-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of the claims under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments, see pages 10-14 of applicant's remarks, filed 29 April 2022, with respect to the rejection(s) of claim(s) 1-2, 6, 8-12, 16, and 18-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of additional embodiments of Yoon, combined with Archdeacon, Wiens, and Brueser, as described above in this action.
Applicant further argues that Yoon discloses at most “a machine learning model (e.g. a neural network learning model) configured to transform PPG features (that are extracted from a PPG signal) into a blood pressure value,” and that Yoon “is silent about a machine learning model configured to transform a limb BCG signal into a whole-body BCG signal”. The applicant additionally argues that “Yoon’s machine learning model does not use a relationship between a reference limb BCG signal and a reference whole-body BCG signal that are simultaneously measured from the user at the model generation stage”. However, while Yoon does not specifically use its machine learning model to transform a limb BCG signal into a whole-body signal using a relationship between reference signals measured at a model generation stage, Yoon teaches that use of a machine learning model in the broader goal of estimating blood pressure is known in the art, while Wiens teaches the transformation of a limb BCG signal into a whole-body signal using a relationship between reference signals measured at a model generation stage, such that the combination of Yoon and Wiens would teach the limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791